Citation Nr: 0827825	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlment to an initial rating greater than 10 percent 
for chronic right ankle strain, between August 22, 2002 and 
July 4, 2005?

2.  Entitlment to an initial rating greater than 20 percent 
for chronic right ankle strain, since July 5, 2005?

3.  Entitlment to an initial compenable rating for status 
post fracture of the right foot with residual pain, between 
August 22, 2002 and February 9, 2006?

4.  Entitlment to an initial rating greater than 10 percent 
for status post fracture of the right foot with residual pain 
and numbness, since February 10, 2006?


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active service from July 1994 to January 1996 
and March 2002 to August 2002.  He was a member of the Army 
National Guard from February 1999 to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
and assigned a 10 percent evaluation for chronic right ankle 
strain, effective August 22, 2002.  The RO also granted 
service connection and assigned a noncompensable evaluation 
for status post fracture of right foot with residual pain, 
effective August 22, 2002.  The veteran has appealed the 
initial rating assigned.

In July 2005, the RO assigned a 20 percent evaluation for 
chronic right ankle strain with an effective date of July 5, 
2005.  The veteran appeals both the assignment and the 
effective date assigned.  The evaluation for status post 
fracture of right foot with residual pain remained 
noncompensable.

In November 2006, the RO assigned a 10 percent evaluation for 
status post fracture of right foot with residual pain and 
numbness with an effective date of February 10, 2006.  The 
veteran appeals both the assignment and the effective date 
assigned.  The status for chronic right ankle strain remained 
at 20 percent.

The veteran testified before a Hearing Officer at a hearing 
in July 2006 at the Winston-Salem RO.  A transcript of the 
hearing is associated with the claims file.

The veteran perfected an appeal for a bilateral knee 
disability.  In July 2006, he withdrew his bilateral knee 
disability claim from his pending appeal.  Therefore, the 
only issues on appeal pertain to the veteran's right ankle 
and right foot disabilities.


FINDINGS OF FACT

1.  From August 22, 2002, to July 4, 2005, the veteran's 
chronic right ankle strain was not manifested by marked 
limitation of motion of the ankle joint.

2.  Since July 5, 2005, the veteran's chronic right ankle 
strain has not been manifested by ankylosis of the ankle 
joint.

3.  Since August 22, 2002, to February 9, 2006, the veteran's 
status post fracture of the right foot with residual pain was 
not manifested by a moderate foot disability.

4.  Since February 10, 2006, the veteran's status post 
fracture of the right foot with residual pain and numbness 
has not been manifested to a moderate degree or by severe 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chronic right ankle strain for the period from 
August 22, 2002 to July 4, 2005 were not met.                
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for chronic right ankle strain for the period since 
July 5, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5270, 5271 (2007).

3.  The criteria for a compensable rating for status post 
fracture of the right foot with residual pain for the period 
between August 22, 2002 and February 9, 2006 were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for status post fracture of right foot with residual 
pain and numbness since February 10, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.71a, Diagnostic Code 5284, 8525 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating. 
 Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.
 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. 
 The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.
The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists. Hence, the 
case is ready for adjudication.

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple (staged) 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.    38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  The 
record does not show these factors are present; therefore, 
extraschedular consideration is not applicable.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which 
addresses limited motion of the ankle, a 10 percent rating is 
warranted for limited motion characterized as moderate.  A 20 
percent rating is in order when limited motion is 
characterized as marked.  This is the maximum rating allowed 
under Diagnostic Code 5271.  A greater rating may be 
appropriate if the veteran's disability falls under 
Diagnostic Code 5270, ankylosis of the ankle.  A 20 percent 
rating is in order if the ankle is ankylosed in plantar 
flexion at less than 30 degrees.  A 30 percent rating is 
warranted for ankylosis at plantar flexion, between 30 and 40 
degrees, or ankylosis at dorsiflexion, between 0 and 10 
degrees.  A 40 percent rating is in order if the ankle is 
ankylosed in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.

Normal range of motion for the ankle is dorsiflexion at 20 
degrees and plantar flexion at 45 degrees.  38 C.F.R. § 
4.71a, Plate II (2007).

Under Diagnostic Code 5284, which addresses foot injuries, a 
10 percent rating is warranted for injuries characterized as 
moderate; a 20 percent rating for those characterized as 
moderately severe; and a 30 percent rating for those 
characterized as severe.  When actual loss of use of the foot 
occurs, the proper rating is 40 percent.

Under Diagnostic Code 8525, which addresses paralysis 
relating to the posterior tibial nerve, a 10 percent rating 
is warranted for incomplete paralysis characterized as mil or 
moderate, and 20 percent is for severe.  A 30 percent rating 
is appropriate for complete paralysis of all muscles of the 
sole of the foot, frequently with painful paralysis of a 
causalgic nature; toes cannot be flexed; adduction is 
weakened; plantar flexion is impaired.

Further, 38 C.F.R. § 4.45 provides that the inquiry as to 
whether an increased rating is appropriate be directed to 
considerations such as symptoms of weakened movement, excess 
fatigability, incoordination, and swelling or atrophy of 
disuse.


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, VA examination 
reports, RO hearing transcript, and private medical records.  
Although this Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The veteran separated from the military in August 2002.  In 
March 2004, the veteran was afforded a VA examination to 
determine entitlement to service connection for various 
disabilities, including a right ankle and right foot 
disability.  The veteran complained of right foot and ankle 
pain.  He reported stiffness and swelling, heat, and redness 
of the right foot and ankle.  He had equal amounts of pain at 
rest and at standing.  He reported daily ankle flare-ups for 
up to two hours.  He ambulated without any support.  He used 
corrective inserts, which he reported to be unhelpful.  The 
examiner did not notice any swelling, redness, or instability 
in the veteran's right foot.  He found tenderness over the 
right fifth metatarsal and mildly at the right great toe 
metatarsophalangeal joint.  Hallux valgus was present with 10 
degrees of angulation on the right.  There was full range of 
motion of the toes, and no flatfoot was present.  The 
examiner found tenderness all around the right ankle.  The 
right ankle dorsiflexed to 10 degrees and plantar flexed to 
55 degrees with pain at the extremes of flexion, both dorsal 
and plantar.  His diagnoses were status post fracture of 
right foot with residual pain, chronic right ankle strain, 
and hallux valgus on the right.

In March 2004, the RO granted service connection for chronic 
right ankle strain and assigned a 10 percent evaluation, 
effective August 22, 2002.  It also granted service 
connection for status post fracture of right foot with 
residual pain, and assigned a noncompensable evaluation, 
effective August 22, 2002.  The veteran appealed the 
assignment of 10 percent evaluation for chronic right ankle 
strain and the noncompensable evaluation for the right foot 
disorder.

In July 2005, the veteran was afforded another VA examination 
to determine if an increase in evaluation was appropriate for 
the right ankle strain.  The veteran described pain and 
swelling of his right ankle.  He stated he could not run, 
walk, or drive for prolonged periods of time due to the pain 
and swelling.  He also complained of pain, stiffness, and 
swelling of the right foot.  The veteran described pain, 
weakness, stiffness, and swelling while standing or walking.  
Function impairment was described as difficulty bearing 
weight on the right foot due to pain.  

Range of motion of the right ankle included dorsiflexion at 
15 degrees, with pain at 10 degrees; plantar flexion at 45 
degrees, with pain beginning at 20 degrees.  General 
appearance of the right ankle was normal.  Examination did 
not reveal any deformity.  The joint function was limited by 
pain after repetitive use, but not by fatigue, weakness, lack 
of endurance, and incoordination.  X-ray findings were within 
normal limits.  The doctor opined that there was no change in 
the diagnosis from VA's established diagnosis.  

Examination of the right foot revealed no tenderness, 
weakness, edema, atrophy or disturbed circulation.  Pes 
planus was not present.  The veteran did not have any 
limitation with standing and walking, and did not require any 
type of support with his shoes.  X-ray findings of the right 
foot (non-weight bearing) were within normal limits.  The 
doctor opined that the condition of status post fracture of 
the right foot had been resolved.

In July 2005, in response to the findings from the July 2005 
VA examination, the RO assigned a 20 percent evaluation for 
chronic right ankle strain with an effective date of July 5, 
2005.  The veteran appealed both the assignment of a 20 
percent evaluation and the effective date assigned.  The 
evaluation for status post fracture of right foot with 
residual pain remained noncompensable.

In October 2006, the veteran was afforded another VA 
examination for an increased rating for status post fracture 
of the right foot with pain and numbness and chronic right 
ankle strain.  The examiner was asked to state to what 
extent, if any, and in which degrees, if possible, the range 
of motion or joint function was additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  If more than one of those were present, then she should 
state, if possible, which had the major functional impact.  
The examiner reviewed the claims file.

Range of motion for the right ankle included dorsiflexion at 
20 degrees and plantar flexion at 35 degrees.  There was some 
pain reported on motion.  The veteran denied fatigue, 
weakness, or lack of endurance.  The physician believed it 
would be mere speculation to estimate the range of motion 
loss with a flare-up.  Upon examination, there was no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  The physician 
noted that the veteran walked with a limp.  There was no 
ankylosis, shortening of the leg, or inflammatory arthritis.  
The diagnosis was a sprain right ankle with residuals.

The veteran complained of right foot pain with weight 
bearing, usually on the dorsum, including pain and numbness 
that radiated into the toes.  The veteran reported flair-ups 
with any strenuous activity, long walking, or even long 
standing.  He reported daily swelling, but no problems with 
activities of daily living.  A physical examination of the 
feet revealed no deformity.  The veteran had full range of 
motion of the toes.  He had no skin or vascular changes.  He 
reported numbness in the toes of the right foot to light 
touch.  The diagnosis was fracture right foot with residuals.

In November 2006, in response to the findings from the 
October 2006 VA examination, the RO assigned a 10 percent 
evaluation for status post fracture of right foot with 
residual pain and numbness with an effective date of February 
10, 2006.  The veteran appeals both the assignment and the 
effective date assigned.  The status for chronic right ankle 
strain remained at 20 percent.

After an extensive review of the record, the Board finds that 
the veteran does not meet the rating criteria for an 
increased assignment for either his chronic right ankle 
strain or his status post fracture of the right foot with 
residual pain and numbness.  The Board also finds that the 
assigned effective dates are proper.  

Right Ankle Disorder

The Board finds that between August 22, 2002 and July 4, 
2005, the veteran's chronic right ankle strain was only 
manifested by moderate limitation of motion, and was not 
manifested by marked limitation of motion.  At the March 2004 
VA examination, the veteran's right ankle dorsiflexed to 10 
degrees and the plantar flexed to 55 degrees.  Normal range 
of motion is dorsiflexion at 20 degrees and plantar flexion 
at 45 degrees.  Pain only occurred at the extremes of 
flexion.  Based on this evidence, the Board finds this to be 
moderate limitation of motion since plantar flexion exceeded 
the normal range, and there was pain only at the extremes of 
flexion.  Between that exam and July 5, 2005, the veteran had 
various medical appointments at a VA facility.  There were 
limited complaints about the ankle.  At a medical appointment 
in August 2004, the veteran complained of stiffness in his 
right ankle.  From the evidence of record, the Board finds 
the assignment of 10 percent between August 22, 2003 and July 
4, 2005 is appropriate.

Since July 5, 2005, the veteran has received the maximum 
benefit for his chronic right ankle strain under Diagnostic 
Code 5271.  The appellant has argued that he should have been 
and also should now be considered under Diagnostic Code 5270, 
which affords a maximum disability rating of 40 percent.  
Diagnostic Code 5270 addresses ankylosis of the ankle, which 
has not been shown in this case.  The record shows, however, 
that the veteran had range of motion in his right ankle that 
often became painful but was never ankylosed.  Furthermore, 
in the October 2006 VA examination, the physician 
specifically stated that there was no ankylosis present in 
the right ankle.  The Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, 
the analysis in DeLuca does not assist the veteran in his 
right ankle disability claim, as he is receiving the maximum 
disability evaluation for limitation of motion of the right 
ankle.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(implicitly holding that once a particular joint is evaluated 
at the maximum level in terms of limitation of motion, there 
can be no additional disability due to pain).  Therefore, an 
evaluation greater than 20 percent for chronic right ankle 
strain is not in order.

Right Foot Disorder

Between August 22, 2002 and February 9, 2006, the veteran was 
evaluated as noncompensable for his status post fracture 
right foot with residual pain.  At the March 2004 
examination, the examiner described mild tenderness in the 
right foot.  Other VA medical records report similar 
findings.  See April 2003 VA records ("mild swelling of the 
dorsum of r[igh]t foot"); April 2003 VA records 
("complaints of intermittent pain in his r[igh]t foot, along 
with swelling"); June 2003 VA records (x-rays 
"unremarkable"); August 2004 VA records ("mildly diffuse 
tenderness over . . . plantar surface of right foot").  At a 
July 2005 VA examination, x-rays showed a "normal right 
foot," and the examiner even opined that he believed the 
status post fracture right foot condition had been 
"resolved."  No other pertinent records relating to the 
right foot follow the July 5, 2005 VA examination until his 
visit to a VA medical center on February 10, 2006, where he 
first complained of numbness in his right foot.  Therefore, 
based on the clear evidence that the veteran's right foot 
disability was consistently marked by "mild" pain and 
tenderness, the Board finds that he does not warrant a 10 
percent rating under Diagnostic Code 5284 between August 22, 
2002 and February 9, 2006.

Since February 10, 2006, the veteran's right foot pain has 
remained mild, and he would have remained noncompensable if 
only evaluated under Diagnostic Code 5284.  Since this date, 
however, the veteran reported numbness in his right foot.  
See February 2006 VA medical records; October 2006 VA 
examination.  The Hearing Officer assigned him a 10 percent 
rating based on Diagnostic Code 8525 (paralysis), not based 
on Diagnostic Code 5284.  Because the complaints of numbness 
arose for the first time on February 10, 2006, then the 
effective date assigned is correct.  The evaluation assigned 
is also correct, as the veteran reported "numbness in the 
toes of the right foot to light touch."  See October 2006 VA 
examination.  Under Diagnostic Code 8525, both "mild" and 
"moderate" paralysis are rated at a 10 percent evaluation.  
The veteran does not complain of "severe" numbness which 
would warrant an evaluation higher than 10 percent.

The Board also notes that at the RO hearing, the appellant 
requested a 10 percent evaluation for his right foot 
disability, and since the hearing this has been granted to 
the veteran.  Nevertheless, the Board finds that a rating 
greater than 10 percent for his right foot disability is not 
warranted.

Consequently, the preponderance of the evidence is against 
the veteran's claims.  The veteran's claims on appeal are 
denied.
 
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the appellant's claim, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

An evaluation in excess of 10 percent for chronic right ankle 
strain from August 22, 2002 and July 4, 2005, is denied.

An evaluation in excess of 20 percent for chronic right ankle 
strain since July 5, 2005, is denied.

An evaluation in excess of noncompensable for status post 
fracture of the right foot with residual pain from August 22, 
2002 to February 9, 2006, is denied.

An evaluation in excess of 10 percent for status post 
fracture of the right foot with residual pain and numbness 
since February 10, 2006, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


